Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
Claim(s) 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 1, 7, 10, 11, 12, 15, 16, 17, and 20 recite the term “cause” or “causes” or “causing”. Such terms are indefinite because one of ordinary skill in the art would not be reasonably apprised as to what these terms encompass. Furthermore, such terms are not defined by the claims and the specification does not provide a standard for ascertaining these terms. Correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,073,964. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is broader than the parent application and they are both directed to the same invention.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,880,703. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is broader than the parent application and they are both directed to the same invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-8, 11-13, 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cranfill (US 2012/0311438) in view of Shibata (US 2002/0062321).
	Referring to Claim 1, Cranfill teaches an electronic bookshelf system, comprising:
a housing including electronics of the system, the electronics including a processor (see Cranfill Fig. 1, 6A);
a touchscreen display operatively coupled to the electronics and having an elongated rectangular shape (see Cranfill Fig. 2B and ¶0064);
a user interface at least one of executable and controllable by the processor and configured to 
cause display of, on the touchscreen display, a virtual bookshelf that includes at least a portion of a plurality of available digital content items, wherein at least some digital content items included in the displayed virtual bookshelf are digital books with their respective virtual binders facing outward, and (see Cranfill Fig. 7A-B);
in response to a user selection input on a binder of one of the displayed digital books, cause display of an animation that mimics the selected digital book being pulled from the virtual bookshelf and laid on its side to be made available for browsing, (see Cranfill ¶¶0176-179 and Fig. 2);
in response to a page turning input, cause virtual page turning of the selected digital book, and (see Cranfill ¶¶00178-179);
in response to a scroll input or a change in display criteria, update the displayed virtual bookshelf to include at least one previously undisplayed digital content item included in the available digital content items (see Cranfill ¶¶0169,175).
While Cranfill teaches the book being pulled from the bookshelf and laid on its side, it does not teach this being done through a continuous drag gesture. However, Shibata teaches an interaction including a continuous drag gesture. It would have been obvious to one of ordinary skill in the art before the date of invention to combine these references because the results would be predictable. Specifically,  the digital book would still be pulled from the bookshelf and laid on its side according to Cranfill, except that now it would occur through a continuous drag gesture according to Shibata. This is a predictable result of the combination.

	Referring to Claim 3, the combination teaches the electronic bookshelf system of claim 1, wherein the system can be electronically coupled with one or more additional electronic bookshelf systems to extend the displayed virtual bookshelf in the horizontal direction, or the vertical direction, or both the horizontal and vertical directions (see Cranfill ¶0088, the device can communicate with other devices; also see ¶¶0063,91, multiple ebook reader devices).

	Referring to Claim 4, the combination teaches the electronic bookshelf system of claim 1, wherein the system further includes at least one interconnect so that the system can be operatively coupled with an additional such system to display additional content items (see Cranfill ¶¶0088-89,63,91).

	Referring to Claim 5, the combination teaches the electronic bookshelf system of claim 4, wherein the at least one interconnect achieves operative coupling with the additional system via a wireless communication link (see Cranfill ¶¶0088-89).

	Referring to Claim 6, the combination teaches the electronic bookshelf system of claim 1, wherein at least some digital content items included in the displayed virtual bookshelf are digital magazines (see Cranfill ¶¶0061,270).

	Referring to Claim 7, the combination teaches the electronic bookshelf system of claim 1, wherein the user interface is further configured to: cause display of a menu with a plurality of selectable display modes and in response to a selection of one of the selectable display modes, adjust the displayed virtual bookshelf in accordance with the selected display mode (see Cranfill Fig. 8, 11-13).

	Referring to Claim 8, the combination teaches the electronic bookshelf system of claim 7, wherein at least one selectable display mode defines a unique display criteria, and wherein the unique display criteria is based on at least one of a subject matter, a theme, an author, and a list (see Cranfill Fig. 8 and ¶¶0184-186).

	Referring to Claim 11, this claim is similar to claim 1 and therefore rejected under the same reasons and rationale.

	Referring to Claim 12, this claim is similar to claim 7 and therefore rejected under the same reasons and rationale.

	Referring to Claim 13, this claim is similar to claim 8 and therefore rejected under the same reasons and rationale.

	Referring to Claim 16, this claim is similar to claim 1 and therefore rejected under the same reasons and rationale.

	Referring to Claim 17-18, these claims is similar to claims 7-8 and therefore rejected under the same reasons and rationale.

Claims 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cranfill (US 2012/0311438) in view of Shibata (US 2002/0062321) in further view of Peterson (US 2010/0171715).

	Referring to Claim 2, the combination teaches the electronic bookshelf system of claim 1 but does not teach wherein the touchscreen display is 24 to 36 inches long in the horizontal direction and 10 to 14 inches tall in the vertical direction. However, Peterson teaches wherein a touch screen display can be any suitable size
(see Peterson ¶¶0030-31, the touch screen display can be any suitable size).
It is relevant to consider the disclosure of the present invention:
[0023] The touchscreen can be implemented with any suitable touchscreen technology, and may be a color display, but it need not be. In one specific embodiment, the touchscreen is a large elongated touch LCD color display in the range of 24 to 36 inches long and about 10 to 14 inches tall, although other embodiments can have a relatively large display of any size.

This disclosure is evidence that the size of the display is not critical to the invention as
the display can be “display of any size” making the display size essentially a design
choice.
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of invention to incorporate the design features as taught by Peterson into the
combination because the result of the combination would be predictable - i.e., the
combination would still provide for a touch screen display except that now the touch
screen would be a Suitable size, such as 24 to 36 inches long and about 10 to 14 inches tall, which is a predictable result of the combination. Further, it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. (see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965)).

Claims 9-10, 14-15 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cranfill (US 2012/0311438) in view of Shibata (US 2002/0062321) in further view of Ito (US 2012/0036431).

	Referring to Claim 9, the combination teaches the electronic bookshelf system of claim 1, wherein the user interface is further configured to determine that first one or more digital content items are user-owned (see Cranfill ¶0169, the electronic bookshelf displays purchased ebooks), and second one or more digital content items are for sale or loan and are not user-owned (see Cranfill ¶0171, an electronic bookshelf displays ebooks that are available for sample and purchase).
	Cranfill does not teach provide (1) a first marking on respective virtual binders of the first one or more digital content items to indicate that the first one or more digital content items are user-owned, and (11) a second marking on respective virtual binders of the second one or more digital content items to indicate that the second one or more digital content items are for sale or loan and not user- owned. However, Ito teaches this (see Ito ¶¶0209-211 and Fig. 17, where item 17 is the second marking and the very top-middle of the binder item 16a is the first marking). It would have been obvious to one of ordinary skill in the art before the date of invention to combine these references because the results would be predictable. Specifically, the combination would continue to teach the display of the content on the bookshelf, except that now they would be displayed according to their respective markings as taught by Ito. This is a predictable result of the combination.

	Referring to Claim 10, the combination teaches the electronic bookshelf system of claim 9, wherein the user interface is configured to cause simultaneous display of the first one or more digital content items and the second one or more digital content items in the virtual bookshelf with their respective virtual binders facing outward (see Ito Fig. 17).

	Referring to Claim 14-15 and 19-20, these claims are similar to claims 9-10 and therefore rejected under the same reasons and rationale.

Remarks
	Additional prior art relevant to the invention but not relied upon includes:
Drallos (US 2008/0216009) - teaches a virtual library
Jie (US 2005/0102610) - teaches a visual library
Lee (US 2012/0137245) - teaches searching for an e-book in a portable terminal
Apple iPad Vs. Amazon Kindle eReader Face Off," Uploaded on April 7, 2010. https:/Avww.youtube.com/watch?=Rla-BGEviCo. - teaches the iBook on the iPad from back in the day, the interface, and how to interact with it

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625